Citation Nr: 0901546	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  07-35 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for colon cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated February and April 2007 
by the above Department of Veterans Affairs (VA) Regional 
Office (RO), which denied service connection for colon 
cancer.

In October 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicide agents.

2.  The competent and probative evidence of record 
preponderates against a finding that the veteran's colon 
cancer is etiologically related to his active military 
service; nor may colon cancer be presumed to have been 
incurred during service, to include as a malignant tumor or 
as due to herbicide exposure.  


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred as a result of 
service, to include as a malignant tumor or as due to 
exposure to herbicides during military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the veteran in November 2006 which fully 
addressed all required notice elements and was sent prior to 
the initial RO decisions in this matter.  The letter informed 
the veteran of what evidence was required to substantiate his 
claim, and of the veteran's and VA's respective duties for 
obtaining evidence.  Although no longer required, the veteran 
was also asked to submit evidence and/or information in his 
possession to the RO.  The November 2006 letter also informed 
the veteran of how disability ratings and effective dates are 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board concludes that all required notice has been 
given to the veteran.  

The Board also finds VA has satisfied its duty to assist the 
veteran in the development of his claim.  The evidentiary 
record contains numerous VA and private treatment records, 
dated from 1976 to 2007, which show treatment for various 
medical problems, including colon cancer.  In this regard, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  The Board notes the veteran 
has not been afforded a VA examination in conjunction with 
this claim; however, we find that a VA examination and/or 
opinion is not needed in this case for reasons that will be 
explained below.  It is therefore the Board's conclusion that 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Facts and Analysis

The veteran contends that service connection is warranted 
because he believes his colon cancer is related to military 
service, to include as secondary to herbicide exposure in 
Vietnam.  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where 
there is a chronic disease shown as such in service or within 
the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as malignant tumors, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and, soft-tissue sarcoma (other than 
ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e). 

In this regard, a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Pursuant to Section 3 of the Agent Orange Act of 1991, Public 
Law No. 102-4, 105 Stat. 11, the Secretary of Veterans 
Affairs (Secretary) entered into an agreement with the 
National Academy of Sciences (NAS) to review and summarize 
the scientific evidence concerning the association between 
exposure to herbicides used in Vietnam and various diseases 
suspected to be associated with such exposure.  The NAS was 
to determine, to the extent possible, whether there is a 
statistical association between the suspect disease and 
herbicide exposure, taking into account the strength of the 
scientific evidence and the appropriateness of the methods 
used to detect the association; the increased risk of disease 
among individuals exposed to herbicides during the service in 
the Republic of Vietnam during the Vietnam era; and whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease.  The NAS was required to submit reports of 
its activities every two years.  

The Secretary, under the authority of the Agent Orange Act of 
1991 and based upon a number of studies by the NAS, has 
determined that there is no positive association between 
exposure to herbicides and any condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 
61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  
Since the Secretary has not specifically found a linkage 
between colon cancer and any herbicide exposure, this 
condition cannot be presumed to be due to Agent Orange 
exposure.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 
2727-29 (1984), does not preclude establishment of service 
connection with proof of actual direct causation.  Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board initially notes that service connection on a 
presumptive basis, due to herbicide exposure, is not 
warranted in this case.  The veteran's report of discharge 
(DD Form 214) indicates he was awarded the Purple Heart, 
Combat Action Ribbon, and Vietnam Service Medal for his 
service in the Republic of Vietnam during the Vietnam era.  
There is no affirmative evidence of record showing that he 
was not exposed to herbicides during such service; therefore, 
his exposure to herbicides is presumed under the law 
described above.  

However, the veteran's colon cancer is not one of the 
disabilities for which presumptive service connection is 
available based upon herbicide exposure.  As noted above, the 
Secretary of Veterans Affairs has determined there is no 
positive association between exposure to herbicides and any 
other condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  Therefore, service connection is not warranted on 
a presumptive basis under 38 U.S.C.A. § 1116 and 38 C.F.R. § 
3.307(a)(6), given the veteran's specific diagnosis.

The Board has considered whether the veteran's claim can be 
granted under the general legal provisions pertaining to 
direct service connection.  See Combee, supra.  In this 
regard, however, there is no competent or probative evidence 
of record which establishes that the veteran's colon cancer 
was incurred in or aggravated by his military service.  
Indeed, the veteran's service treatment records, including 
his pre-induction and separation examination reports, dated 
October 1965 and January 1970, respectively, do not show any 
complaints, treatment, or findings related to a colon problem 
or a malignant tumor associated therewith.  

The first time the veteran is shown to have a diagnosis of 
colon cancer was in June 2006, which is more than 30 years 
after he was separated from military service.  A June 2006 
private medical records reflects that a colonoscopy was 
performed in order to screen polyps which were found in the 
veteran's colon, and a subsequent biopsy revealed 
adenocarcinoma of the colon.  See August 2006 private medical 
record.  Post-service treatment records show the veteran 
subsequently underwent low anterior resection to remove the 
portion of his colon that contained the cancer, and he also 
underwent chemotherapy and postoperative radiation therapy 
for treatment.  Medical records show the veteran continues to 
suffer erectile dysfunction and urinary retention due to his 
colon cancer.  However, medical records do not contain any 
indication as to the etiology of the veteran's colon cancer.  
See private medical records dated June 2006 to April 2007.

The veteran was asked to submit medical evidence in support 
of his claim.  To date, there is no medical evidence of 
record which establishes an etiologic link between the 
veteran's colon cancer and military service, in general, or 
his exposure to herbicides specifically.  In fact, the 
veteran testified that his physician told him there was no 
significant evidence showing a relationship between herbicide 
exposure and colon cancer, although more research and 
investigation of the matter may lead to a positive 
association.  In this regard, the Board notes, however, that 
there is no new scientific or medical information available 
to VA which establishes a positive association between colon 
cancer and herbicide exposure.  

The Board notes, with admiration, the veteran's valorous 
service as a Marine in Vietnam.  However, the only evidence 
in this case which relates his colon cancer to his military 
service is the veteran's own statements.  The Board finds the 
veteran's testimony at the October 2008 Travel Board hearing 
to be credible, and we do not doubt that he sincerely 
believes his colon cancer is related to his military service; 
however, the determination as to causation and nexus requires 
a sophisticated, professional medical opinion and there is no 
indication the veteran has the requisite knowledge of medical 
principles which would permit him to render an opinion 
regarding matters involving medical etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992); see also Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In summary, the Board finds the veteran does not have a 
disease for which presumptive service connection based upon 
herbicide exposure is provided, the competent and probative 
evidence of record does not show colon cancer was incurred 
during military service or within one year thereafter, and 
there is no competent medical evidence of record relating the 
veteran's colon cancer to his military service.  Therefore, 
based upon the reasons and bases set forth above, the Board 
finds the preponderance of the competent and probative 
evidence is against the veteran's claim for service 
connection for colon cancer, to include as secondary to 
herbicide exposure, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).



ORDER

Entitlement to service connection for colon cancer is denied.  



_____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


